DETAILED ACTION
	This is a final rejection office action in response to amendments filed 09/21/2021. Claims 1-14 and 16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The arguments filed 09/21/2021 have been entered. Amendments made to the claims have overcome all claim objections and 112 rejections. Applicant’s arguments regarding the drawing objection are acknowledged. Applicant’s arguments with regard to the prior art rejection, have been considered and are persuasive that the amendments filed have overcome the 102 prior art rejection. A new search was completed with regard to the amended features of the claims and prior art was found teaching the amended features as detailed below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (US 20170120907) in view of Roth (US 20150331238).
Regarding claim 1, Wolf teaches a method for monitoring an environment of an ego vehicle ([0010] discusses a method of using various systems to detect objects near a vehicle), comprising: 
identifying and evaluating at least one object in the environment of the ego vehicle with a sensor system ([0011] discusses a vision system including an imaging sensor or camera that is capable of processing the captured image data with [0028] further discussing the system being able to detect objects within the image data and [0017] discussing the invention determining a speed and distance of the object) and determining a relevance of the object ([0020] discusses the system setting an excitation level or degree of hazard rating, which is being interpreted as a relevance), wherein the evaluation is based on at least one of the relevance of the object to the ego vehicle and an intended spatiotemporal trajectory of the object relative to the ego vehicle ([0020] discusses the system setting an excitation level or degree of hazard rating, which is being interpreted as a relevance, responsive to a determination of approach speed with [0010] discussing the objects being detected near the vehicle and in the predicted path of the vehicle);
if the relevance exceeds an intervention threshold T2, activating an assistance system to intervene in the spatiotemporal trajectory of the ego vehicle, and/or sending a warning to a driver of the vehicle, in order to prevent or mitigate a collision (Fig. 3 shows and [0023] discusses a “speed intervention” process being initiated where the system controls an accelerator or engine of the vehicle and a “steering intervention” being initiated where the system controls steering of the vehicle responsive to the determined excitation level with an example of implementing these processes when the excitation level exceeds a threshold level such as level 2);
displaying the object, including a position of the object in relation to the ego vehicle, on a display device in the ego vehicle ([0011] discusses the display device 16 displaying the images captured by the cameras with [0010] discussing including a representation of the subject vehicle within the display);
wherein displaying the object includes generating an image of the object on the display device when the relevance of the object, exceeds a notification threshold T1 ([0028] discusses the system generating an overlay on the image to enhance or highlight the display of an object with Fig. 3 showing the display changing with regard to the excitation level); and
wherein the notification threshold T1 is lower than the intervention threshold T2 (Fig. 3 shows the display changing with excitation level 1 and the steering and speed interventions not happening until excitation level 2 with Fig. 2 showing how the excitation levels are determined); 
 wherein generating the image of the object on the display device includes selecting a resolution of the image based on the relevance of the object.
Roth teaches wherein generating the image of the object on the display device includes selecting a resolution of the image based on the relevance of the object ([0021] discusses reducing a displayed image of an object by fading the object out or changing the transparency of the displayed object with [0024] discussing reducing the object with the lowest priority where the priority of the object is interpreted as the relevance).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the surroundings display of Wolf and modify it with the priority resolution of Roth as Roth teaches that this limits the attention required by the driver, reducing the driver workload ([0011]).

Regarding claim 3, Wolf teaches wherein the object is depicted on the display device as soon as it is identified in an environment region outside the ego vehicle that corresponds to an area displayed on the display device ([0028] discusses the system generating an overlay at the displayed image responsive to image processing of the captured images).
	
Regarding claim 4, Wolf teaches changing how the object appears depending on the relevance but does not explicitly teach wherein resolution of the image is updated as the relevance of the object changes.
wherein resolution of the image is updated as the relevance of the object changes ([0021] discusses reducing a displayed image of an object by fading the object out or changing the transparency of the displayed object with [0024] discussing reducing the object with the lowest priority where the priority of the object is interpreted as the relevance).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the surroundings display of Wolf and modify it with the priority resolution of Roth as Roth teaches that this limits the attention required by the driver, reducing the driver workload ([0011]).

Regarding claim 5, Wolf teaches changing how the object appears depending on the relevance but does not explicitly teach wherein the resolution of the image increases as the relevance increases and wherein the resolution of the image decreases and the relevance decreases.
Roth teaches wherein the resolution of the image increases as the relevance increases and wherein the resolution of the image decreases and the relevance decreases ([0021] discusses reducing a displayed image of an object by fading the object out or changing the transparency of the displayed object with [0024] discussing reducing the object with the lowest priority where the priority of the object is interpreted as the relevance and where it is interpreted that if the lowest priority object is reduced then the higher priority objects have the least transparency (the highest resolution)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the surroundings display of Wolf and modify 

Regarding claim 8, Wolf teaches wherein the relevance of the object is increased if the probability that the spatiotemporal trajectory of the ego vehicle must be altered increases ([0020] discusses and Fig. 1 shows the excitation level being based on the approach speed and distance of the object with higher excitation levels given to objects that are closer and faster which have a greater probability of requiring the trajectory of the vehicle to be altered).

Regarding claim 14, Wolf teaches an assistance system, configured to monitor an environment of an ego vehicle ([0010] discusses a system to detect objects near a vehicle), the assistance system comprising: 
at least one sensor system, the at least one sensor system comprising an identification logic for identifying objects in the environment of the ego vehicle ([0011] discusses a vision system including an imaging sensor or camera that is capable of processing the captured image data with [0028] further discussing the system being able to detect objects within the image data and [0017] discussing the invention determining a speed and distance of the object), an evaluation logic for evaluating the relevance of the identified object, for the ego vehicle and/or for a spatiotemporal trajectory of the vehicle relative to the object ([0020] discusses the system setting an excitation level or degree of hazard rating, which is being interpreted as a relevance, , 
a display device located in the ego vehicle and configured for depicting the object ([0011] discusses the display device 16 displaying the images captured by the cameras); 
at least one actuator for intervening in the spatiotemporal trajectory of the ego vehicle, to prevent or mitigate a collision with the object (Fig. 3 shows and [0023] discusses a “speed intervention” process being initiated where the system controls an accelerator or engine of the vehicle and a “steering intervention” being initiated where the system controls steering of the vehicle), 
an intervention logic that is configured to activate the actuator when the relevance of the object exceeds an intervention threshold T2 ([0023] discusses the intervention being initiated responsive to the determined excitation level with an example of implementing these processes when the excitation level exceeds a threshold level such as level 2); and 
a visualization logic that is configured to generate an image of the object on the display device when the relevance of the object exceeds a notification threshold T1 ([0028] discusses the system generating an overlay on the image to enhance or highlight the display of an object with Fig. 3 showing the display changing with regard to the excitation level), wherein the notification threshold T1 is lower than the intervention threshold T2 (Fig. 3 shows the display changing with excitation level 1 and the steering and speed interventions not happening until excitation level 2 with Fig. 2 showing how the excitation levels are determined); 
Wolf does not explicitly teach wherein generating the image of the object on the display device includes selecting a resolution of the image based on the relevance of the object.
Roth teaches wherein generating the image of the object on the display device includes selecting a resolution of the image based on the relevance of the object ([0021] discusses reducing a displayed image of an object by fading the object out or changing the transparency of the displayed object with [0024] discussing reducing the object with the lowest priority where the priority of the object is interpreted as the relevance).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the surroundings display of Wolf and modify it with the priority resolution of Roth as Roth teaches that this limits the attention required by the driver, reducing the driver workload ([0011]).

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf in view of Roth and further in view of Bonne (US 20120161980).
Regarding claim 2, modified Wolf teaches the excitation levels being determined based on the speed and distance of the object from the vehicle and the visual enhancement increasing as the excitation levels increase, but does not explicitly teach wherein the notification threshold T1 is determined such that generation of the image of the object takes place 0.3 seconds to 1 second before reaching the intervention threshold T2.
wherein the notification threshold T1 is determined such that generation of the image of the object takes place ([0016] discusses a time period limit between when a warning is issued to a driver and when the system intervenes to avoid a collision with an object based on the time to collision. It gives an example of using the limit of 1 second where if the time to collision is greater than one second then it will provide the driver with a warning rather than perform an emergency intervention).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the excitement levels of modified Wolf and further modify them with the time limit of Bonne as Bonne teaches that this allows the driver to maintain better control over the vehicle and decrease the risk of an accident [0004] and it allows the driver to intervene before the system automatically intervenes [0008].

Regarding claim 16, Wolf teaches an assistance system configured to monitor an environment of an ego vehicle ([0010] discusses a system to detect objects near a vehicle), the assistance system comprising: 
at least one sensor system, the at least one sensor system comprising an identification logic for identifying objects in the environment of the ego vehicle ([0011] discusses a vision system including an imaging sensor or camera that is capable of processing the captured image data with [0028] further discussing the system being able to detect objects within the image data and [0017] discussing the invention determining a speed and distance of the object), an evaluation logic for evaluating the relevance of the identified object for the ego vehicle and/or for a spatiotemporal trajectory of the vehicle relative to the object ([0020] discusses the system setting an excitation level or degree of hazard rating, which is being interpreted as a relevance, responsive to a determination of approach speed with [0010] discussing the objects being detected near the vehicle and in the predicted path of the vehicle); 
a display device located in the ego vehicle and configured for depicting the object ([0011] discusses the display device 16 displaying the images captured by the cameras); 

an intervention logic that is configured to 
a visualization logic that is configured to generate an image of the object on the display device when the relevance of the object exceeds a notification threshold T1 ([0028] discusses the system generating an overlay on the image to enhance or highlight the display of an object with Fig. 3 showing the display changing with regard to the excitation level), wherein the notification threshold T1 is lower than the intervention threshold T2 (Fig. 3 shows the display changing with excitation level 1 and the steering and speed interventions not happening until excitation level 2 with Fig. 2 showing how the excitation levels are determined); 
a warning device for issuing a corresponding maneuvering instruction to the driver of the ego vehicle and wherein generating the image of the object on the display device includes selecting a resolution of the image based on the relevance of the object.
Bonne teaches a warning device for issuing a corresponding maneuvering instruction to the driver of the ego vehicle ([0016] discusses a warning being provided to the driver to recommend a speed correction with the speed correction being interpreted as a maneuvering suggestion).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of Wolf and modify it with the maneuvering instruction of Bonne as Bonne teaches that this allows the driver to maintain better control over the vehicle and decrease the risk of an accident [0004].
Bonne does not explicitly teach wherein generating the image of the object on the display device includes selecting a resolution of the image based on the relevance of the object.
Roth teaches wherein generating the image of the object on the display device includes selecting a resolution of the image based on the relevance of the object ([0021] discusses reducing a displayed image of an object by fading the object out or changing the transparency of the displayed object with [0024] discussing reducing the object with the lowest priority where the priority of the object is interpreted as the relevance).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the surroundings display of modified Wolf .

Claims 6-7, 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf in view of Roth and further in view of Eng (US 20130321628).
Regarding claim 6, modified Wolf teaches changing how the object appears depending on the relevance but does not explicitly teach wherein the object is depicted as an outline, wherein the transparency of a surface of the outline is increased in order to obtain a lower visibility on the display device and reduced in order to obtain a higher visibility on the display device.
Eng teaches wherein the object is depicted as an outline, wherein the transparency of a surface of the outline is increased in order to obtain a lower visual conspicuousness and reduced in order to obtain a higher visual conspicuousness ([0025] discusses the system using the outline of the object to show the difference in priority level of the object giving an example of making the outline appear brighter to show a higher priority).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object display of modified Wolf and further modify it with the different types of enhancement of Eng as having different choices for the visual enhancement would allow multiple options for the user allowing the user to choose the enhancement that they preferred or was most easily seen making the system safer and available to a wider user base.
Regarding claim 7, modified Wolf teaches changing how the object appears depending on the relevance but does not explicitly teach wherein the color in which the object is depicted is modified in order to alter the visibility on the display device.
Eng teaches wherein the color in which the object is depicted is modified in order to alter the visibility on the display device ([0024] discusses the use of different colors (red, orange and green) to depict the level of priority of the object).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object display of modified Wolf and further modify it with the different types of enhancement of Eng as having different choices for the visual enhancement would allow multiple options for the user allowing the user to choose the enhancement that they preferred or was most easily seen making the system safer and available to a wider user base.

Regarding claim 9, modified Wolf teaches basing the relevance of an object relative to the subject vehicle as described above, but does explicitly teach wherein the relevance of the object increased if an anticipated time period until the spatiotemporal trajectory of the ego vehicle decreases.
Eng teaches wherein the relevance of the object increases if an anticipated time period until the spatiotemporal trajectory of the ego vehicle must be altered decreases ([0024] discusses the priority level being determined based on the time to collision with a shorter time to collision having a higher priority level).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object display of modified Wolf and 

Regarding claim 11, modified Wolf teaches using different kinds of sensors but does not explicitly teach wherein the object is identified with a first sensor system in the ego vehicle and a least a second sensor system in the ego vehicle, wherein a contrast mechanism of the second sensor system differs from a contrast mechanism of the first sensor system.
Eng teaches wherein the object is identified with a first sensor system in the ego vehicle and a least a second sensor system in the ego vehicle ([0013] discusses the system including other object-detecting sensors located around the vehicle), wherein a contrast mechanism of the second sensor system differs from a contrast mechanism of the first sensor system. ([0013] discusses using infrared sensors along with the video cameras to detect the objects and providing additional information such as expected time-to-collision data which is used to determine the priority level with the use of two different types of sensors (camera and infrared) being interpreted as two different contrast mechanisms as defined on page 8 last paragraph and page 9 first paragraph of the specification).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the sensor system of modified Wolf and further modify it with the additional sensor systems of Eng as it uses additional data to 

Regarding claim 12, modified Wolf teaches using different kinds of sensors but does not explicitly teach wherein the object identified by a plurality of sensor systems, and wherein the relevance of the object is determined by an assistance system coupled to the respective sensor system.
Eng teaches wherein the object identified by a plurality of sensor systems, and wherein the relevance of the object is determined by an assistance system coupled to the respective sensor system ([0013] discusses using infrared sensors along with the video cameras to detect the objects and providing additional information such as expected time-to-collision data which is used to determine the priority level which is used to enhance the visual image as described above).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the sensor system of modified Wolf and further modify it with the additional sensor systems of Eng as it uses additional data to confirm the relation of the object to the vehicle making a more accurate determination of the relevance of the object.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf in view of Roth and further in view of Nix (US 20170287233).
Regarding claim 10, modified Wolf teaches when the object is a vehicle that is equipped with vehicle-to-vehicle communication using remote signaling at various 
Nix teaches wherein the relevance of an object that is a vehicle is modified when this vehicle is at least one of a self-driving vehicle and a networked vehicle ([0029] discusses an example where two vehicles utilizing vehicle-to vehicle communication can follow each other more closely with respect to a level of trust that is determined with regard to the other vehicle).
Nix teaches the use of vehicle communication allows the vehicles to follow each other more closely as described above. If the vehicles are able to follow each other more closely, then it would be obvious to change the relevance based on the speed and distance of the networked vehicle to a lower level for the networked vehicle. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the excitement levels of modified Wolf and further modify them with the networking vehicles of Nix as Nix teaches that the use of vehicle communication overcomes latency issues inherent to sensing [0029] and would allow for the vehicles to coordinate trajectories making the system safer. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf in view of Roth and Eng and further in view of Hunt (US 20130163816).
Regarding claim 13, modified Wolf teaches the use of multiple sensor systems to detect objects near the vehicle as described above, but does not explicitly teach wherein the object is identified by a plurality of sensor systems belonging to a plurality of assistance systems and evaluated by the assistance systems to determine the relevance, wherein the highest determined relevance is the basis for the visualization and the intervention or warning. However, it would be obvious that if using multiple sensor systems, to determine a way to assign a final relevancy to an object. 
Hunt teaches wherein the object is identified by a plurality of sensor systems belonging to a plurality of assistance systems and evaluated by the assistance systems to determine the relevance, wherein the highest determined relevance is the basis for the visualization and the intervention or warning ([0032] discusses the use of sensor systems to detect objects within a specific monitoring range with [0033] discussing a variety of systems being used as sensor delivery agents (sensors) [0073] discussing assigning priorities based on data received from multiple sensors with an example of assigning a high priority if two sensors indicate a high priority but a third does not indicate a high priority).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the surroundings detection of modified Wolf and further modify it with the prioritization of Hunt, as if multiple sensors give varied priority or relevance levels then using the highest given priority or relevance would allow for the system to account for the case where it is most relevant and all subsequent lower relevancies making the system safer. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Charpentier (WO 2007025621) and Xin (CN 201804112U) teach fading a displayed object based on the relevance of the object
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.M.J./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664